 

I hereby acknowledge that, as an inducement for me to continue my employment
with Texas Gulf Energy, Incorporated (the “Company”) and/or it's subsidiaries, I
have been issued 100,000 restricted shares of the Company's Common Stock (the
“Restricted Shares”). In addition to the restrictions on sale or transfer
imposed by Rule 144, as amended, under the Securities Act of 1933, as
promulgated by the Securities and Exchange Commission, the Company has imposed
certain vesting restrictions upon the Restricted Shares. These are:

 

ñThe Restricted Shares shall vest as follows: 33,333 of the Restricted Shares on
July 15, 2012; (ii) 33,333 of the Restricted Shares on February 1, 2013 and
(iii) 33,334 of the Restricted Shares on February 1, 2014;

 

ñProvided, however, that if I shall no longer be in the employment of the
Company and/or it's subsidiaries as of the last business day prior to each such
vesting date, all remaining unvested Restricted Shares held in my name shall not
vest, shall be deemed forfeited and subject to cancellation by the Company.

 

I hereby accept the Restricted Shares subject to the aforementiond terms and
conditions.

 

Executed at La Porte, Texas, on July 15, 2012.

 

  

/s/ Denise Nelson                                          

Denise Nelson

 

Accepted by the Company:

  

 

/s/ Craig Crawford                                         

Craig Crawford

Chief Financial Officer

 

 

 



 



 

 

